         Case 1:17-cv-02130-RDM Document 50 Filed 04/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 THE BRADY CENTER TO PREVENT GUN                   )
 VIOLENCE,                                         )
                                                   )
                Plaintiff,                         )
                                                   )       Civil Action No. 17-2130 (RDM)
        v.                                         )       Consolidated with 18-2643 (RDM)
                                                   )
 U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                   )
                Defendants.                        )
                                                   )

                                     JOINT STATUS REPORT

       Pursuant to this Court’s March 17, 2021 Minute Order, Plaintiff, the Brady Center to

Prevent Gun Violence (“Brady Center”), and Defendants, the United States Department of Justice

and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit this

Joint Status Report to apprise the Court of the status of these consolidated Freedom of Information

Act cases.

       The parties stated in their March 17, 2021 Joint Status Report (ECF No. 49) that on March

1, 2021, ATF informed the Brady Center that its production of the narrative reports responsive to

the Brady Center’s First Warning Letter Request was complete. On March 15, 2021, the Brady

Center raised its concerns regarding the completeness of ATF’s production based on its analysis

of the production against publicly available information. ATF represented that it needed additional

time to provide its response to the Brady Center’s concern. ATF further noted that, consistent with

the Court’s August 26, 2020 Order, it still intended to commence producing the non-exempt

portions of 1,500 pages per month in response to the Brady Center’s Second Warning Letter

Request starting on April 1, 2021.
         Case 1:17-cv-02130-RDM Document 50 Filed 04/19/21 Page 2 of 2




       On April 1, 2021, ATF produced 1,524 pages responsive to the Brady Center’s Second

Warning Letter Request. ATF has also informed the Brady Center that it revisited its production

of narrative reports responsive to the First Warning Letter Request and determined that 106

narrative reports had been overlooked. ATF is presently unable to locate accessible copies of 15

of those narrative reports but will make efforts to determine if accessible copies are available. ATF

intends to process and produce the remaining 91 narrative reports by May 15, 2021. ATF has also

informed the Brady Center that it needs an additional 30 days to continue to investigate Plaintiff’s

concern about its production of narrative reports. Accordingly, the parties respectfully propose that

they file another joint status report by June 3, 2021. A proposed order is attached.

Respectfully submitted,
                                                 CHANNING D. PHILLIPS, D.C. Bar #415793
 /s/ Kevin T. Barnett                  .         Acting United States Attorney
 Kevin T. Barnett (D.C. Bar No. 1003410)
 Alan Pemberton (D.C. Bar No. 367108)            BRIAN P. HUDAK
 Nooree Lee (D.C. Bar No. 1001687)               Acting Chief, Civil Division
 Covington & Burling LLP
 One CityCenter                                  By:     /s/ Michael A. Tilghman II
 850 Tenth Street NW                                      MICHAEL A. TILGHMAN II
 Washington, DC 20001                                     D.C. Bar No. 988441
 (202) 662-5430                                           Assistant United States Attorney
 kbarnett@cov.com                                         U.S. Attorney’s Office, Civil Division
                                                          555 Fourth Street, NW
 Jonathan E. Lowy (D.C. Bar No. 418654)                   Washington, DC 20530
 Joshua Scharff (D.C. Bar No. 999392)                     (202) 252-7113
 Brady Center to Prevent Gun Violence                     Michael.Tilghman@usdoj.gov
 840 First Street NE Suite 400
 Washington, DC 20002                            Attorneys for the United States of America
 (202) 370-8105
 jscharff@bradymail.org

 Attorneys for Plaintiff

Dated: April 19, 2021




                                                -2-
